Citation Nr: 0102336	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  93-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD), 
variously diagnosed as PTSD, dysthymia, schizophrenia, and 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J. A. J., a private psychiatrist



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for a nervous disorder claimed as PTSD.

Two RO hearings have been conducted in this case, with 
testimony being offered in support of the veteran's service 
connection claim in both instances, first, by the veteran and 
his spouse in December 1992, and, thereafter, by Dr. J. A. 
J., a private psychiatrist, in May 2000.  The transcripts of 
both hearings are of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction, and all reasonable efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim for VA benefits have been made.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era in a U.S. Marine division that was engaged in 
combat with the enemy, and his reported stressors are 
considered credible and consistent with the circumstances of 
such service and with the records in the file.

3.  There is an approximate balance of positive and negative 
evidence in the file regarding the question of whether there 
is indeed a nexus between the veteran's psychiatric 
disability, variously diagnosed as PTSD, dysthymia, 
schizophrenia, and major depressive disorder, and service.


CONCLUSION OF LAW

The currently-manifested psychiatric disorder, which has been 
claimed as PTSD, and has been variously diagnosed as PTSD, 
dysthymia, schizophrenia, and major depressive disorder, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991, 
and as amended by the Veterans Claims Assistance Act of 2000, 
Public Law 106-475, 114 Stat. 2096); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Recently-enacted legislation reiterates and clarifies VA's 
well-known duty to assist claimants in the development of 
their claims for VA benefits.  This duty to assist requires 
VA to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  This includes assistance in obtaining the 
claimant's service and VA medical records, records held by 
any Federal department or agency, if adequately identified by 
the claimant, and any other relevant records identified by 
the claimant.  VA's duty to assist a claimant in developing 
his or her claim for VA benefits also requires, in the case 
of claims for disability compensation, that a medical 
examination be provided, or a medical opinion be sought, when 
such an examination or opinion is necessary to make a 
decision on the claim.  Notwithstanding all of the above, 
every claimant has the responsibility to present and support 
his or her claim for VA benefits, but the Secretary shall 
give the benefit of the doubt to the claimant whenever there 
is an approximate balance of positive and negative evidence 
regarding any issue that is material to the determination of 
the matter in question.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A, and 
5107).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 
38 C.F.R. § 3.102.

Initially, the Board finds that all evidence necessary for an 
equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction, and that all reasonable efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim for VA benefits have been made.  (While it appears 
that the RO has not secured copies of the records reflecting 
a 1991 grant of disability benefits by the Social Security 
Administration, the Board finds it unnecessary to remand this 
case once again for such additional development due to the 
fact that the benefit sought by the veteran on appeal is 
hereby being granted.)

The veteran contends that he is entitled to be service-
connected for a psychiatric disability that he believes is 
manifested by PTSD and is the result of his stressful combat 
service in the Republic of Vietnam during the Vietnam era.  
As stressors, he has claimed that the death of a fellow 
Hispanic service-member, whom he know well, affected him 
considerably; that his Marine unit/division engaged in combat 
with the enemy and was under enemy fire on several occasions; 
and that he was himself close to death at least on two 
occasions (one, when a truck he was riding on was blown up by 
the enemy, and, two, when he almost drowned in a river).

A review of the file shows no complaints of psychiatric 
difficulties during service, as well as a normal psychiatric 
evaluation of the veteran upon separation in January 1968.  
The service records confirm, however, that the veteran served 
in the Republic of Vietnam during the Vietnam era, that his 
duties therein included serving as a "cannoneer," and that 
his military awards/decorations included the Vietnam Defense 
Service Medal and the Vietnam Campaign Medal, with device.  
Also, they confirm the claimed combat duty, insofar as they 
reveal that the veteran's Marine division "[p]articipated in 
[multiple military] operations against the communist 
insurgent (Viet Cong) in direct support of the Republic of 
Vietnam," from January 1967 and January 1968.  They further 
confirm that the cited military operations against the enemy 
resulted in several American casualties, including the death 
of the Hispanic soldier to which reference was made in the 
prior paragraph.

The Board finds the reported stressors to be credible and 
consistent with the circumstances of the veteran's military 
service and with the records in the file.  It remains to 
determine whether the file shows that the veteran in fact 
currently suffers from a psychiatric disability and, if he 
does, whether it shows that such disability is causally 
related to service, as claimed.  The evidence in this regard 
is both negative and positive, as discussed in the following 
paragraphs.

The negative evidence includes a May 1992 VA PTSD examination 
report, which reveals a diagnosis of schizophrenia and the 
examiner's comment to the effect that the veteran did not 
mention "anything specific" regarding events in the war 
zone; a January 1998 VA mental disorders examination report, 
which reveals a diagnosis of depressive disorder, not 
otherwise specified, with some anxiety, and the examiner's 
comment to the effect that "[t]he symptoms presented by this 
veteran are not related to his military service;" and an 
August 2000 VA PTSD examination report, which reveals a 
diagnosis of dysthymia and alcohol dependence, in remission, 
as well as the following examiner's opinion:

Based on the veteran's records and 
evaluations, we consider:

1) That the veteran's emotional condition 
began after the development and 
progression of a diabetes that was 
uncontrolled.

2) That the veteran was having a serious 
and chronic period of alcoholism from 
1968 to 1990, not previously described 
nor recorded on records, that caused some 
disruption of his family and social life, 
but allowed his productive 21 years of 
continuous laboral activity that was 
stopped due to his physical condition and 
the closing of his working place.

3) That the correct and current 
neuropsychiatric diagnosis is as above.

4) That the claimed stressors are not 
considered sufficient.

5) That the remaining elements required 
to support a diagnosis of PTSD ha[ve] not 
been met; and

6) That there is no link between the 
diagnosis of PTSD and a recognized 
stressor or stressors in service.

The positive evidence in the file includes a May 1991 private 
psychiatric report, which reveals a diagnosis of 
schizophrenic reaction, chronic, and the following 
psychiatrist's opinion:

It is ... our professional opinion that 
this patient's emotional condition was 
precipitated and aggravated by his 
military service.  

Upon his discharge from the [military] he 
has been followed up by [a private 
physician] who has established a 
diagnosis of Schizophrenic Reaction.

Before his induction into the [military], 
the [veteran] was working and doing well, 
so we consider his emotional condition to 
be service connected.

The positive evidence in the file also includes a May 1992 
private psychiatric evaluation report, which reveals 
diagnoses of PTSD and major depression, recurrent, with 
psychotic features, and the examiner's opinion to the effect 
that "[t]here's no doubt that his Vietnam experience[,] 
added to his preoccupation when the Persian Gulf conflict 
arose[, is] ... responsible [for] this veteran's actual 
emotional and mental state of health."

The veteran and his wife's credible testimonies at the 
December 1992 RO hearing are also considered positive 
evidence in this case.  In particular, it is noted that the 
veteran's wife testified to the effect that the veteran 
entered service with no psychiatric problems at all, that he 
supported his family for 21 years until 1990, when he had to 
stop working because the Persian Gulf War brought back 
memories of his experiences in Vietnam, and that, the 
veteran's chronic psychiatric condition had become so severe 
since that time that she now even had to schedule 
appointments with the veteran's psychiatrist for a time of 
the day when there remained no other patients in the doctor's 
office.  She further stated that she remained convinced that 
it was because of his experiences in Vietnam that the veteran 
now suffered from his psychiatric condition, and offered a 
logical explanation for the absence of more details from the 
veteran about his Vietnam experience by stating that the 
impact of those experiences had been such that he just did 
not want to talk about them.

The positive evidence in the file also includes a March 1998 
VA outpatient medical record, which reflects the veteran's 
accounts of some of his stressors, to include the incident in 
which he almost drowned in a river, and the incident in which 
a truck he was riding on exploded after setting off a land 
mine, as well as current complaints of intolerance to noise, 
suicidal ideas, poor sleep, nightmares of war events, and the 
examiner's comment to the effect that the veteran presented a 
clinical picture consistent with PTSD.  It also includes more 
recent VA mental health treatment records, such as one dated 
in April 1999, revealing a diagnosis of a major depressive 
disorder, recurrent, in partial remission, rule-out PTSD, and 
the examiner's comment to the effect that, while the 
veteran's depressive symptoms continued, he had been able, 
with his wife's help, to cope and "manage the str[e]ssor of 
[the] Kosovo war in regard of his traumatic [Vietnam] war 
experiences."

The positive evidence in the file further includes an undated 
handwritten statement signed by Dr. J. A. J., a private 
psychiatrist, associated with the file some time in 1999, as 
well as this same expert's testimony at the May 2000 RO 
hearing.  In his handwritten statement, Dr. J. A. J. 
indicated that the veteran had reported war-related 
nightmares and flashbacks, startled reactions, and feelings 
of guilt associated with the death of his fellow soldier, who 
had been killed on his way to helping out the veteran in 
setting up a telephone line.  He also expressed the following 
opinion in that written statement:

This [veteran] is suffering from chronic 
and severe PTSD that is the direct 
consequence of his service in Vietnam 
during the Vietnam War.  ... [He] is 
completely unable to work due to his 
mental condition [and] needs indefinite 
psychiatric treatment.  Prognosis is very 
severe.  [He i]s a real suicidal risk.

At the May 2000 RO hearing, Dr. J. A. J. stated that he was a 
psychiatrist with 28 years of experience, and that he had 
thoroughly reviewed the file, and twice examined the veteran.  
He thoroughly discussed the claimed stressors, indicating, 
among other things, that the veteran felt responsible for his 
friend's death, and opined that the May 1991 diagnosis of 
schizophrenia was incorrect, as it should have been recorded 
instead as a diagnosis of PTSD.  He also stated that, in his 
opinion, the best mental disorders examination in the file 
was the one that was conducted in May 1992, the report of 
which revealed a very thorough psychiatric examination, as 
well as a diagnosis of PTSD in accordance with the criteria 
set forth in the DSM-III, which was the version of the DSM 
that was in effect at the time.  In his opinion, the 
veteran's psychiatric problems re-surfaced when the Persian 
Gulf War started, and thereafter further intensified with the 
Kosovo conflict, and closer to home, with the Vieques 
conflict ("Because this man was a Marine, and the Marines 
are in Vieques.")

Dr. J. A. J. further explained at the May 2000 RO hearing 
that, while the correct diagnosis in this case was that of 
PTSD, this illness sometimes "carried" also symptoms of 
depression and could even be accompanied by psychotic 
features, which may have been the reason for the diagnoses of 
major depression and schizophrenia that had been occasionally 
rendered in this particular case.  He then categorically 
(i.e., according to the transcription report, "tapping on 
the table with his fist") expressed his opinion to the 
effect that, regardless of the actual diagnosis, the 
veteran's psychiatric disability was certainly related to his 
military service.

As noted from the above discussion, the veteran served in the 
Republic of Vietnam during the Vietnam era in a Marine 
Division that was engaged in combat with the enemy, his 
reported stressors are credible and consistent with the 
circumstances of such service and with the records in the 
file that reflect such service, and there is an approximate 
balance of positive and negative evidence in the file 
regarding the question of whether there is indeed a nexus 
between the veteran's psychiatric disability, variously 
diagnosed as PTSD, dysthymia, schizophrenia, and major 
depressive disorder, and service.  In view of these findings, 
and in accordance with the cited VA laws and regulations 
mandating the resolution of claims in which there is an 
approximate balance of positive and negative balance in favor 
of the claimant, the Board concludes that the currently-
manifested psychiatric disorder, which has been claimed as 
PTSD, and has been variously diagnosed as PTSD, dysthymia, 
schizophrenia, and major depressive disorder, was incurred in 
service.


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as PTSD, and variously diagnosed as PTSD, dysthymia, 
schizophrenia, and major depressive disorder, is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

